Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 1 of 22 PAGEID #: 325

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Brian Garrett, et ai.,

Plaintiffs,
Vv.

The Ohio State University,

Defendant.

EASTERN DIVISION

Case No. 2:18-cv-692
Judge Michael H. Watson

Magistrate Judge Preston Deavers

 

Nicholas Nutter, et ai/.,

Plaintiffs,
v.

The Ohio State University,

Defendant.

Case No. 2:19-cv-2462
Judge Michael H. Watson

Magistrate Judge Preston Deavers

 

Rocky Ratliff,

Plaintiff,
Vv.

The Ohio State University,

Defendant.

Case No. 2:19-cv-4746
Judge Michael H. Watson

Magistrate Judge Preston Deavers

 

Michael Alf, e¢ ai.,

Plaintiffs,
v.

The Ohio State University,

Defendant.

Case No. 2:21-cv-2542
Judge Michael H. Watson

Magistrate Judge Preston Deavers
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 2 of 22 PAGEID #: 326

Michael Canales, et ai.,
Case No. 2:21-cv-2562

Plaintiffs,
Vv. Judge Michael H. Watson
The Ohio State University, Magistrate Judge Preston Deavers
Defendant.

OPINION AND ORDER
Some Plaintiffs move for the Undersigned’s recusal from these cases.
ECF No. 193,' Case No. 2:18-cv-692; ECF No. 50, Case No. 2:19-cv-2462; ECF
No. 36, Case No. 2:19-cv-4746; ECF No. 16, Case No. 2:21-cv-2562. For the

following reasons, the motions are DENIED.

I. BACKGROUND

These cases, and many others, stem from the sexual abuse and
harassment Plaintiffs faced while they were students at The Ohio State
University (“Defendant”).

The first such case was filed on July 16, 2018. Compl., ECF No. 1. After
Plaintiffs in that case amended their complaint, Am. Compl., ECF No. 33, and
Defendant moved both to stay all discovery in the case and to dismiss the
amended complaint, Mots., ECF Nos. 32, 38, the Court held its first status

conference in these cases on January 17, 2019. The first thing the Undersigned

 

1 Unless otherwise specified, all future citations to the docket are from Case No. 2:18-
cv-692.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 2 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 3 of 22 PAGEID #: 327

did during that first hearing was disclose his status as an adjunct professor at
The Ohio State University Moritz College of Law (“Moritz”), which is not a
defendant in any of these cases. Tr. 3:22—4:3, ECF No. 52. At that initial
hearing, the Court invited any party to raise recusal issues based on the
Undersigned’s affiliation with Moritz. /d. In the more than two years that have
passed since that disclosure, no party objected or moved for recusal.

Although Plaintiffs in some of these cases complain about the pace with
which litigation has proceeded, the Undersigned immediately referred these
cases to mediation, Tr. 4:4—7, ECF No. 52, in the hopes that Plaintiffs would
obtain some measure of monetary relief for their suffering. See, e.g., Opinion
and Order, ECF No. 197. Mediation proceeded and was successful for 185
Plaintiffs, but Plaintiffs’ complaint about the delay in ruling on the dispositive
motions shows that no good deed goes unpunished. The Court did not receive
word that mediation was unsuccessful as to some Plaintiffs until April 2020. See
Order, ECF No. 151 (“Until recently, however, the Court had not received word
from the mediator that the situation warranted parallel mediation and litigation
efforts. Having now been so informed by the mediator, the Court PARTIALLY
LIFTS the mediation stay and ORDERS the following .. . .”). At that point, the
Court lifted the mediation stay and ordered the parties to continue on a parallel

litigation and mediation track. /d.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 3 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 4 of 22 PAGEID #: 328

The non-settling Plaintiffs each filed Amended Complaints the following
month, e.g., Second Am. Compl., ECF No. 157, and Defendant moved to dismiss
those Amended Complaints, e.g., Mot. Dismiss, ECF No. 162. Those motions
became ripe for ruling on August 18, 2020, Reply, ECF No. 170, in the height of
a global health pandemic.

in May 2021, Defendant publicly announced that, wholly apart from the
Court-ordered mediation, it was instituting a settlement program that would be
open for 120 days after its initiation. Notice, ECF No. 176. The Court
announced that it would issue its Opinion and Order on Defendant's motions to
dismiss after the conclusion of the settlement program but “no later than the end
of September of 2021.” Tr. 3:21-22, ECF No. 179.

Immediately after the close of the settlement program, and on the eve of
the Court's issuance of its Opinions and Orders on Defendant's motions to
dismiss, a reporter raised with the Court a concern about the Undersigned’s
wife’s (“Mrs. Watson”) business, The Flag Lady’s Flag Store (the “Store”), and its
ties to Defendant. The reporter had asked whether the Court had disclosed to
the parties the Store’s business dealings with Defendant. As is explained below,
disclosure of this fact was not required under the ethical rules. However, to
answer the reporter's question, the Undersigned reviewed prior transcripts to

determine whether he had nonetheless disclosed this fact at the time he

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 4 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 5 of 22 PAGEID #: 329

disclosed his status as an adjunct professor. Because the transcripts revealed
that he had not, and because the reporter's question at least raised the possibility
that the Court should consider whether there existed an appearance of
impropriety, the Court held a hearing with the parties and permitted them ten
days to file a motion to recuse if any party believed the Store’s dealings with
Defendant gave rise to an objective appearance of impropriety. Tr. 10:15-22,
ECF No. 191.

Now, Plaintiffs represented by two attorney groups request the
Undersigned’s recusal based on: (1) the Undersigned’s status as an adjunct
professor at Moritz; (2) the Store’s licensing contract with Defendant and
Defendant’s periodic purchases of merchandise from the Store; and (3) the
Undersigned’s and his wife’s participation in the Buckeye Cruise for Cancer.

Mot. Recuse, ECF No. 193, Case Nos. 2:18-cv-692 & 2:21-cv-2542; Mot.
Recuse, ECF No. 50, Case Nos. 2:19-cv-2462, 2:19-cv-4746 & 2:21-cv-2562.
Notably, counsel in various other related cases have informed the Court that they
are not seeking recusal. Notice, ECF No. 16, Case No. 2:21-cv-2121; Notice,
ECF No. 40, Case No. 2:20-cv-3817; Notice, ECF No. 20, Case No. 2:21-cv-

2120; Notice, ECF No. 22, Case No. 2:21-cv-2527.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 5 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 6 of 22 PAGEID #: 330

ll. FACTS UNDERLYING THE MOTIONS TO RECUSE

The Undersigned teaches Trial Practice at Moritz each Spring as an
adjunct professor. The Undersigned is paid by Moritz for this service. Moritz is
not a party to the underlying lawsuits and is not implicated in Plaintiffs’
allegations of wrongdoing.

Mrs. Watson’s mother founded the Store in 1984. Mrs. Watson purchased
the Store from her mother on February 2, 2017. The Store has a licensing
agreement with Defendant (among many other institutions), under which the
Store may produce and sell products with Defendant’s trademarks. The Store is
one of 400 such licensees, and, as is typically the case with a licensing
agreement, the Store pays Defendant a royalty (in this case 12%) on each
purchase of a licensed product.

Separately, Defendant has purchased merchandise directly from the Store.
The Store is one of 34,000 vendors used by Defendant. The Store and
Defendant do not have any other contracts or understandings.? Neither the
Store, Defendant's licensing agreements, nor Defendant's vendor relationships
are at issue in the underlying lawsuits or implicated in Plaintiffs’ allegations of

wrongdoing. The Store will not be affected by the outcome of these proceedings.

 

2 The Garrett and Alf Plaintiffs reference “certain financial payments” from Defendant to
the Store. Mot. f 26, ECF No. 193. The only payments from Defendant to the Store
are pursuant to a purchase of merchandise from the Store.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 6 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 7 of 22 PAGEID #: 331

Additionally, the Undersigned and Mrs. Watson have participated in the
Buckeye Cruise for Cancer since its inception fourteen years ago. The Buckeye
Cruise for Cancer is a fundraiser that benefits not the undergraduate university
but rather The Ohio State James Comprehensive Cancer Center (“OSUCCC’).
The Buckeye Cruise for Cancer is not sponsored by Defendant. OSUCCC is not
a party to the underlying lawsuits, nor is it implicated in Plaintiffs’ allegations of
wrongdoing. The Undersigned attends the event in his individual capacity, not in
his capacity as a federal judge. The Store also sells merchandise on the
Buckeye Cruise for Cancer.

The Undersigned responds to each argument for recusal below.

lll. STANDARD

A judge’s recusal is governed by 28 U.S.C. § 455 and the Code of Conduct
for United States Judges (“the Code’).

28 U.S.C. § 455(b)(4)} and the Code mandate a judge’s recusal any time
“[hje knows that he .. . or his spouse . . . has a financial interest in the subject
matter in controversy or in a party to the proceeding, or any other interest that
could be substantially affected by an outcome of the proceeding.” See a/so
Canon 3(C)(1)(c).

“Recusal is not mandatory in other situations involving spousal business
relationships that are less direct or consequential.” Guide to Judiciary Policy,
Case No. 2:18-cv-692
Case No. 2:19-cv-2462
Case No. 2:19-cv-4746

Case No. 2:21-cv-2542
Case No. 2:21-cv-2562 Page 7 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 8 of 22 PAGEID #: 332

Vol. 2, Ch. 2, Advisory Opinion No. 107. Rather, judges in those situations will
consider “a number of facts and circumstances that must be evaluated on a
case-by-case basis to determine, in accordance with Canon 3(C)(1), whether ‘the
judge’s impartiality might reasonably be questioned.” /d. This is because,
whoily apart from instances in which recusal is mandatory due to financial
instance, a judge should recuse from “any proceeding in which his impartiality
might reasonably be questioned.”? 28 U.S.C. § 455(a); Canon 3(C\ 1).

That standard “is not based on the subjective view of a party, and rather
imposes an objective standard: a judge must disqualify himself where a
reasonable person with knowledge of all the facts would conclude that the
judge’s impartiality might reasonably be questioned.” Burley v. Gagacki, 834

F.3d 606, 615-16 (6th Cir. 2016) (internal quotation marks and citations omitted).

3 In lieu of recusing when a judge’s impartiality could reasonably be questioned, a judge
may disclose the basis for disqualification on the record. If the parties confer outside
the presence of the judge and agree in writing or on the record that the judge should not
be disqualified, the judge need not recuse. Canon 3(D). Accordingly, the Court
disclosed the Store’s licensing agreement on the record and permitted the parties the
opportunity to confer and notify the Undersigned whether they wish for him to recuse.
This was done because, if all parties agreed the Undersigned should proceed, then the
Undersigned would not need to consider whether his impartiality could reasonably be
questioned because, regardless of the answer to that question, recusal would not be
necessary. Because the parties did not come to a consensus on the recusal request,
however, the Undersigned must determine whether the Undersigned’s impartiality could
reasonably be questioned.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 8 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 9 of 22 PAGEID #: 333

The moving party bears the burden of justifying disqualification. Consol. Rail
Corp. v. Yashinsky, 170 F.3d 591, 597 (6th Cir. 1999).

Moreover, Canon 4 of the Code of Conduct governs a judge’s participation
in extrajudicial activities. “A judge may engage in extrajudicial activities,
including ... charitable. . . activities .... However, a judge should not
participate in extrajudicial activities that . . . reflect adversely on the judge’s
impartiality.” Canon 4. As the Commentary to the Code of Conduct explains,
“[clomplete separation of a judge from extrajudicial activities is neither possible
nor wise; a judge should not become isolated from the society in which the judge
lives.” Commentary, Canon 4. “A judge may attend fund-raising events of law-
related and other organizations, although the judge may not be a speaker, a
guest of honor, or featured on the program of such an event.” /d. Moreover,
advisory ethics opinions construing Canon 4 acknowledge that “[jJudges . . . are
generally permitted to participate in charitable activities, including making
donations to charitable organizations, subject to certain restrictions on
fundraising and other issues.” Guide to Judiciary Policy, Vol. 2, Ch. 3,
Compendium of Selected Opinions, § 4.2-1(p).

Ultimately, “[a]lthough a judge is obliged to disqualify himself when there is
a close question concerning his impartiality, he has an equally strong duty to sit

where disqualification is not required.” United States v. Angelus, 258 F. App’x

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 9 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 10 of 22 PAGEID #: 334

840, 842 (6th Cir. 2007) (internal quotation marks and citations omitted); see also
In re Aguinda, 241 F.3d 194, 201 (2d Cir. 2001) (“Moreover, where the standards
governing disqualification have not been met, disqualification is not optional;
rather, it is prohibited.”).

The Court considers whether recusal is required under any of the above
provisions. In performing this analysis, the Undersigned considers the statute
and the Code, as well as both published and unpublished ethics opinions issued
by the Committee on Codes of Conduct interpreting the Code. See, e.g.,
Advisory Op. No. 49 (June 2009) (“Although the Committee on Codes of Conduct
is not authorized to render advisory opinions interpreting §§ 455 and 144, Canon
3C of the Code of Conduct for United States Judges closely tracks the language
of § 455, and the Committee is authorized to provide advice regarding the
application of the Code.”).

IV. DISCUSSION

After careful consideration, the Undersigned concludes that neither his
service as an adjunct professor at Moritz, the Store’s business dealings with
Defendant, nor the Undersigned’s participation in the Buckeye Cruise for Cancer

warrant recusal.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 10 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 11 of 22 PAGEID #: 335

1. Serving as an adjunct professor does not require recusal.

Notwithstanding Plaintiffs’ failure to object in the past two and a half years
to the Undersigned’s status as an adjunct professor at Moritz, see McKibben v.
Hamilton Cty., No. 99-3360, 215 F.3d 1327, at *6 (6th Cir. May 30, 2000),
Plaintiffs now assert that such service as an adjunct professor is a ground for
disqualification. Plaintiffs are incorrect.

The pertinent ethical opinion interpreting service as an adjunct professor
reads:

A judge who teaches at a law school should recuse from all cases

involving that educational institution as party. The judge should

recuse (or remit) from cases involving the university, as well as those

involving the law school, where the judge’s impartiality might

reasonably be questioned in view of the size and cohesiveness of the

university, the degree of independence of the law school, the nature
of the case, and related factors.

Guide to Judiciary Policy, Vol. 2, Ch. 3, Compendium of Selected Opinions,
§ 3.4-3(a) (emphasis added).

As multiple members of this Court have explained, this opinion is best
interpreted as requiring recusal only when the school at which the judicial officer
teaches is itself a party to the case. Meng Huang v. Ohio State Univ., No. 2:19-
CV-1976, 2020 WL 8461547, at *2 (S.D. Ohio Oct. 26, 2020), aff'd, No. 2:19-CV-

1976, 2020 WL 8461560 (S.D. Ohio Nov. 4, 2020); Szeinbach v. Ohio State

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 11 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 12 of 22 PAGEID #: 336

University, No. 2:08-cv-822, 2015 WL 12991136, at *2 (S.D. Ohio July 8, 2015).
Here, Moritz is not a defendant to any of these suits.

Moreover, as those judicial members have explained, the relationship
between Moritz and The Ohio State University undergraduate school does not
warrant recusal from cases involving the undergraduate university when the
judicial officer teaches at Moritz. In fact, Magistrate Judge Vascura recently
explained at length why this provision does not require a judicial officer who
teaches at the law school to recuse from a case in which the undergraduate
institution is a party. See Meng Huang, 2020 WL 8461547, at *2.

As in Meng Huang, the § 3.4-3(a) factors here weigh against recusal.
Specifically, Defendant is one of the largest universities in the country, and Moritz
is “one smail and virtually autonomous part.” Meng Huang, 2020 WL 8461547 at
*2, Additionally, Moritz is not involved in any of the allegations at issue in these
cases. Therefore, the Undersigned’s service as an adjunct professor at Moritz is
not a ground for recusal.

2. The Store’s licensing agreement and periodic sale of
merchandise to Defendant does not require recusal.

Next, Plaintiffs argue that the Store’s connection with Defendant mandates

recusal. Again, the Court disagrees.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 12 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 13 of 22 PAGEID #: 337

First, no business between the Store and Defendant constitutes a
“financial interest” in either the subject-matter in controversy or in Defendant itself
as defined by 28 U.S.C. § 455(b)(4) or Canon 3(C\1)(c) of the Code of Conduct
for United States Judges. Canon 3(C)(3)(c) defines “financial interest” as
“ownership of a legal or equitable interest, however small, or a relationship as
director, advisor, or other active participant in the affairs of a party.” Neither the
Undersigned, Mrs. Watson, nor the Store own any interest in Defendant, and
none serve as a director, advisor, or similar role to Defendant.

Nor does the Store have “any other interest that could be affected
substantially by the outcome of the proceeding” as defined by those provisions.
The subject-matter in controversy is entirely unrelated to the Store, and the
outcome of these proceedings will not affect the Store in any way. Thus, recusal
is not mandated under the “financial interest” provisions of § 455(b)(4) and
Canon 3(C)(1){c).

Turning to whether the Store’s business interactions with Defendant
nonetheless create an objective appearance of impropriety under § 455(a) and
Canon 3(C)(1), the Undersigned finds that they do not.

“As a general proposition, the fact that the spouse or the spouse’s

business has a business relationship with an entity that appears in an unrelated

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 13 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 14 of 22 PAGEID #: 338

proceeding before the judge usually does not require the judge’s recusal.” Guide
to Judiciary Policy, Vol. 2, Ch. 2, Advisory Opinion No. 107. However,

When a judge knows that a client of the judge’s spouse or the
spouse’s business appears before the judge, the Committee has
advised that the judge should evaluate certain factors to determine
whether recusal is warranted. These factors include: (1) the spouse’s
personal role or lack of personal role in providing services to the client,
(2) whether the services provided to the client are substantial and
ongoing, (3) the nature of the client's relationship to the spouse or the
spouse’s business, and (4) the financial connection between the
client, the business, and the judge’s spouse (including the percentage
of business revenue fhe client provides and the amouni of
compensation the spouse earns from the client). Additionally, judges
should consider recusal whenever they become aware of
circumstances suggesting that the hiring of the spouse or the
spouse’s business may have been influenced by the judge's position.

Id.

None of the moving Plaintiffs specifically explain how the licensing
agreement could create the appearance of impropriety, and the Court also finds
that it does not. The Store has similar licensing agreements with myriad
collegiate and professional sports teams, and Defendant also has similar
licensing agreements with 399 other manufacturers and sellers. Indeed, a simple
visit to the Store’s website shows the Store sells merchandise for no less than
forty-two universities and colleges around the country as well as dozens of NFL
and MLB teams, among others. Neither the Store, Mrs. Watson, nor the
Undersigned receive any money directly from Defendant as a result of this
Case No. 2:18-cv-692
Case No. 2:19-cv-2462
Case No. 2:19-cv-4746

Case No. 2:21-cv-2542
Case No. 2:21-cv-2562 Page 14 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 15 of 22 PAGEID #: 339

license. To the contrary, the Store pays Defendant a royalty fee for permission to
use its trademarks. Thus, to the extent that Plaintiffs rely on the licensing
agreement as a basis for recusal, such reliance is misplaced.

Next, Plaintiffs point to purchases Defendant made directly from the Store
as a basis for recusal. When analyzing whether Defendant's periodic purchases
from the Store create an appearance of impropriety, the Court considers the
factors in Advisory Opinion 107, which apply whenever a client of a judge’s
spouse appears before the judge.

As a preliminary matter, however, the Undersigned wishes to correct some
misstatements in moving Plaintiffs’ motion. Some moving Plaintiffs state that “in
approximately 2020,” Defendant purchased flags directly from the Store as gifts
to the incoming freshman class. See, e.g., Mot. 10, ECF No. 50, Case No. 2:19-
cv-2462. Plaintiffs further speculate that the sale of such flags totaled
$339,426.82. Id. In reality, those purchases occurred in 2016 and 2017—before
the first of these lawsuits was ever filed. Moreover, Plaintiffs’ speculation
overstated the true purchase price of the flags by hundreds of thousands of
dollars.

The Court now considers the factors.

First, when Defendant has purchased items from the Store, those

purchases have been made through Mrs. Watson. The advisory ethics opinion

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 15 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 16 of 22 PAGEID #: 340

states that “[W]hen the judge knows that his or her spouse is personally engaged
in providing services to a client appearing before the judge. . . , an additional
consideration is the degree of involvement of the spouse or the spouse’s
business.” Guide to Judiciary Policy, Vol. 2, Ch. 2, Advisory Opinion 107(I{B).
“If the relationship to the client involves only an occasional or isolated
transaction, recusal is not required unless some other particular fact or
circumstance gives rise to reasonable questions about the judge’s impartiality.”
Id. Here, since Mrs. Watson has owned the Store, Defendant has made isolated
purchases. This is more like the types of occasional or isolated transactions that
do not require recusal than the “exclusive arrangement[s]’ or “substantial and
ongoing relationship[s]” for which recusal has been advised. /d.

Second, and relatedly, Defendant's purchases from the Store are neither
substantial nor ongoing. The Committee advises recusal ‘[w]hen a spouse is
employed by or owns a business whose major or sustaining client appears
before the judge,” Guide to Judiciary Policy, Vol. 2, Ch. 2, Advisory Opinion
107(1)(C), which is not the case here. Since these cases have been filed, the
sales to Defendant have never exceeded 0.89% of the Store’s total sales in a
given year. The Store and Defendant have no contract for continuing business.
The Store is one of 34,000 of Defendant's vendors. Notice, ECF No. 194, Case

No. 2:18-cv-692. Even when Defendant's direct purchases are added to sales of

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 16 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 17 of 22 PAGEID #: 341

licensed products to the public, the combined sale of such goods never
exceeded 2.4% of the Store’s total sales. It therefore simply cannot be said that
Defendant is a “significant,” “sustaining,” or “sole” client of the Store, which is
when the Committee advises recusal. To the contrary, these percentages are de
minimis.

Third, Defendant and the Store have an arms-length business relationship,
and Defendant and Mrs. Watson have no personal relationship. See Guide to
Judiciary Policy, Vol. 2, Ch. 2, Advisory Opinion 107(1)(C) (advising that recusal
may be warranted when a judge’s spouse’s business “serves as general counsel
or in a managerial relationship to the client, rather than simply providing services
in arms’ length transactions’).

Fourth, there is a minimal financial connection between the Store, Mrs.
Watson, and Defendant. The Commission has found no reasonable appearance
of impropriety existed even where the judge’s spouse “earned a relatively small
sales commission, in an ordinary, arms’ length contract, from a party appearing
before the judge in an unrelated proceeding.” Guide to Judiciary Policy, Vol. 2,
Ch. 2, Advisory Opinion 107(I)(D). On the other hand, a judge’s impartiality
might reasonably be questioned where a judge’s spouse receives “a portion of

client fees amounting to more than a small percentage of the spouse’s income.”

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 17 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 18 of 22 PAGEID #: 342

ld. Here, Mrs. Watson does not earn any money directly from Defendant but
instead takes a share of the total profits from the Store.

Financial contribution to a spouse’s business, as opposed to the spouse
directly, “takes on more significance when the spouse is a partner, shareholder,
or owner of the business.” /d. But even then, “a judge is not automatically
disqualified when a client of the spouse’s business appears in a proceeding,
even if the spouse is a shareholder, partner, or owner[.]” /d. Rather, the
advisory opinion focuses on whether the client is “[a] major or sustaining client”
such that the spouse’s income or the existence of the spouse’s business might
be materially threatened by departure of the client. /d. As explained above,
Defendant's purchases represent a small percentage of the Store’s sales.
Defendant is not a major, sole, or sustaining client; and the Store’s existence
does not depend on retaining Defendant as an occasional customer.

Finally, there is no suggestion that Defendant's purchases from the Store
were influenced in any way, shape, or form, by the Undersigned’s position as a
judge.

In other words, all the relevant factors from Advisory Opinion No. 107
weigh against finding an objective appearance of impropriety and, by extension,
recusal. Although the Court is sensitive to Plaintiffs’ subjective concerns, there is

no objective appearance of impropriety given the facts that the Undersigned’s

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 18 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 19 of 22 PAGEID #: 343

wife owns a business which sells, among many other things, Ohio State-licensed
products to members of the public and that Defendant has purchased items

directly from the Store.

3. The Undersigned’s participation in the Buckeye Cruise for
Cancer does not require recusal.

Plaintiffs also bring up the Undersigned’s involvement with the Buckeye
Cruise for Cancer. Mot. 11, ECF No. 50. Plaintiffs are correct that the
Undersigned and his wife have donated money to this cause and that the Store
has donated merchandise to this cause. The Undersigned and his wife also
annually attend the Buckeye Cruise for Cancer. Plaintiffs are concerned that this
philanthropic involvement is a “Possible Failed Disclosure” that warrants recusal.
Id.

Plaintiffs’ argument misses an important distinction: over the last fourteen
years, the Buckeye Cruise for Cancer has raised twenty-five million dollars not
for the undergraduate university but for OSUCCC. Importantly, even a direct
donation to Defendant would not require recusal. Cf. U.S. ex rel. Hochman v.
Nackman, 145 F.3d 1069, 1076 (9th Cir. 1998) (collecting cases where judges
did not abuse their discretion by not recusing even though they had made
financial contributions to defendant universities). Here, though, the donations
were not made to the undergraduate university; rather, they were given to
Case No. 2:18-cv-692
Case No. 2:19-cv-2462
Case No. 2:19-cv-4746

Case No. 2:21-cv-2542
Case No. 2:21-cv-2562 Page 19 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 20 of 22 PAGEID #: 344

OSUCCC, an independent entity, which makes the donations “immaterial” to the
need to recuse. Nat’! Abortion Fea'n v. Ctr. for Med. Progress, 257 F. Supp. 3d
1084, 1091 (N.D. Cal. 2017).

To the extent that Plaintiffs are concerned that the Undersigned may have
a personal bias or prejudice because they believe he is “vacationing with the
[Defendant], Brutus the Buckeye, the Buckeye Cheerleaders, Alumni, and
Numerous OSU Staff,” the Court again notes that the Buckeye Cruise for Cancer
is not organized by Defendant. Plaintiffs’ insinuations that some attendees of the
Buckeye Cruise for Cancer also donate to the undergraduate university and that
the Undersigned may have discussed the pending lawsuits with such donors, see
Mot. 12, ECF No. 50, are inflammatory and utterly baseless. The Undersigned’s
phitanthropic efforts directed towards cancer research are permitted under
Canon 4(C) and do not create for an objective person an appearance of
impropriety under § 455(a) and Canon 3(C)(1) when it comes to lawsuits

involving the undergraduate university.

V. CONCLUSION
The United States Court of Appeals for the Second Circuit has aptly

cautioned:

That which is seen is sometimes merely a smokescreen. Judicial
inquiry may not therefore be defined by what appears in the press. If
such were the case, those litigants fortunate enough to have easy

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 20 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 21 of 22 PAGEID #: 345

access to the media could make charges against a judge's impartiality
that would effectively veto the assignment of judges. Judge-shopping
would then become an additional and potent tactical weapon in the
skilled practitioner's arsenal.

The test, as we have stated, is one of reasonableness, and the
appearance of partiality portrayed in the media may be, at times,
unreasonable. In such cases, the requirements of Section 455(a) are
not met.

In re Aguinda, 241 F.3d 194, 202 (2nd Cir. 2001) (internal citation omitted). That
caution applies here. It is unfortunate that someone attempted to detract from
the merits of Defendant’s pending motions to dismiss—and, perhaps more
importantly, Plaintiffs’ underlying claims—by redirecting focus onto the Court
itself. But in so doing, that someone has made a mountain out of several
molehills. The Undersigned’s impartiality cannot reasonably be questioned, and
Plaintiffs’ motions for recusal are DENIED. Because the Court denies Plaintiffs’
motions for recusal, it need not reach Plaintiffs’ ancillary motions to transfer. The
Clerk is DIRECTED to terminate the following motions:

e Case No. 2:18-cv-692: ECF No. 193.

e Case No. 2:19-cv-2462: ECF No. 50.

e Case No. 2:19-cv-4746: ECF No. 36.

e Case No. 2:21-cv-2562: ECF No. 16.

IT IS SO ORDERED.

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 21 of 22
Case: 2:21-cv-02562-MHW-EPD Doc #: 18 Filed: 09/22/21 Page: 22 of 22 PAGEID #: 346

nbd Miter

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:18-cv-692

Case No. 2:19-cv-2462

Case No. 2:19-cv-4746

Case No. 2:21-cv-2542

Case No. 2:21-cv-2562 Page 22 of 22
